— Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered February 24, 1984, convicting him of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the seventh degree, unlawful possession of marihuana and violation of Vehicle and Traffic Law § 1192 (4), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s pretrial omnibus motion which was to suppress physical evidence.
Judgment affirmed.
*548The defendant was properly stopped and arrested for driving while intoxicated (see, People v Brockum, 88 AD2d 697; People v Abramowitz, 58 AD2d 921). Upon the facts of this case, the subsequent cursory search of the defendant’s person incident to his arrest, which revealed a magazine clip for an automatic gun and containers of substances believed by the officers to be cocaine and marihuana, was proper (see, People v Troiano, 35 NY2d 476). In light of the discovery of the gun clip, a further and more thorough search of the defendant’s person which revealed a gun hidden in his boot was also proper.
We have examined the defendant’s remaining contentions and find them either to be unpreserved or without merit. Mollen, P. J., Weinstein, Rubin and Spatt, JJ., concur.